Lumpkin, J.
A branch of this case, on exception to a refusal of the court to grant an interlocutory injunction, was decided by this court in Clark v. Macon Telegraph Publishing Co., 143 Ga. 278 (84 S. E. 577). Clark, the surety last signing the bond, later paid off the execution against the principal and himself and the other person whose name appeared as a surety (Kuhns), and was about to proceed by levy upon property of Kuhns to enforce contribution. (Civil Code, § 3558.) Kuhns moved to set aside the judgment. On the final trial the case by consent was submitted to the presiding judge without a jury. The evidence was in some respects conflicting. A judgment was rendered in favor of Clark, and Kuhns excepted. Held, that it can not be declared, as matter of law, that the judgment was unsupported by evidence.

Judgment affirmed on the main bill of exceptions. Cross-bill of exceptions dismissed.


All the Justices concur.